DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the phase controller circuit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show phase controller circuit as described in the specification, page 5, lines 9-17.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 17-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17, Applicant’s disclosure fails to provide sufficient written description details of “a phase controller circuit” for one of ordinary skill in the art to know; wherein the phase controller circuit is considered to be an essential part for the claimed invention.
Claims 32 and 33 are rejected in the same manner as claim 1.
Dependent claims 18-31 are rejected by virtue of dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-27, 29, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2012/0181374 A1) in view of Howell (US 6,784,838).
In claim, Williams discloses in Figs. 3-4 and 14, an antenna device comprising: 
a conformal antenna body (radome 205) which has a desired geometry corresponding to a front portion of a platform on which the antenna device (conformal antenna) is to be mounted; 
an antenna unit (Fig. 3B) carried by the antenna body (205), the antenna unit comprising at least one phased array of antenna elements (305), the antenna elements of each phased array being arranged in a spaced-apart relationship in a closed loop path (see Fig. 3B) along a circumference of the antenna body (diameter for radome 205) having a desired geometry corresponding to a front portion of platform on which the antenna unit is to be mounted, each of the antenna elements (305) is configured as an end-fire antenna element capable of emitting linearly polarized radiation, the array of the antenna elements being thereby operable as a forward looking end-fire antenna array (Fig. 3B); and 
with the exception of explicitly disclosing:
a phase controller circuit configured and operable to control phases of all the antenna elements in each antenna array to provide a desired boresight of the antenna array in accordance with a selected radiation direction, thereby enabling electronic steering of an antenna beam produced by all the antenna elements of said at least one phased array by controllably modifying phases of the antenna elements of said at least one phased array.
  However, Howell discloses in Figs. 1-5, a phase controller circuit (col. 10, lines 9-14; the control signal generator 24 drives the phased array antenna 10, which includes multiple antenna elements that each have one or more gain and phase control 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a phased array antenna systems, such as radar, and more particularly relates to a beam former that generates encoded control signals that drive the antenna elements of a phased array to receive multiple beams while allowing a filter to detect coding parameters contained in the control signals to separate the multiple beams from a combined signal received from the antenna.
In claim 18, Williams in view of Howell discloses the antenna device according to claim 17, wherein Williams further discloses the antenna body (205) has a substantially cylindrical shape (radome), and the antenna unit (305) is spaced a predetermined distance from a base region (bottom diameter of 205) of the cylindrical antenna body.
In claim 19, Williams in view of Howell discloses the antenna device according to claim 17, wherein Williams further discloses the antenna body (205) has a substantially conical shape (radome), and the antenna unit (305) is spaced a predetermined distance from an apex region (top region for 205) of the antenna body.
In claim 20, Williams in view of Howell discloses the antenna device according to claim 17, wherein Williams further discloses the antenna body (05) is configured as at least a part of a substantially spherical shape (radome).
In claim 21, Williams in view of Howell discloses the antenna device according to claim 17, wherein Williams further discloses the antenna body (205) is made of a metallic material (implicit).
In claim 22, Williams in view of Howell discloses the antenna device according to claim 17, wherein Williams further discloses the antenna elements (305) in the antenna array are equally spaced from one another along said closed loop path (Fig. 3B).
In claim 23, Williams in view of Howell discloses the antenna device according to claim 17, wherein Howell further discloses in Fig. 3 the antenna unit comprises two or more of the antenna arrays (10a…10n) arranged in a spaced-apart relationship along the antenna body (see Fig. 4D).
In claim 24, Williams in view of Howell discloses the antenna device according to claim 23, wherein Howell further discloses in Fig. 3 the different antenna arrays (10a…10n) have the same number of antenna elements.
In claim 25, Williams in view of Howell discloses the antenna device according to claim 23, wherein Howell further discloses in Fig. 3 the antenna arrays comprises arrays (10a…10n) having different number of antenna elements (obvious to change the number of antenna elements in each antenna array 10a…10n).


In claim 27, Williams in view of Howell discloses the antenna device according to claim 17, wherein Howell further discloses the phase controller (24) is configured and operable to control the phases of all the antenna elements in the antenna array (10) such that the phases of the antenna elements in the array are shifted one with respect to the other along a circular direction (Fig. 4C), and each successive antenna element in said direction has a phase shifted by a predetermined value with respect to a preceding antenna element (applying a phase shift to each beam component at each antenna element; col. 8, lines 53-56).
In claim 29, Williams in view of Howell discloses the antenna device according to claim 27, wherein said phase pattern corresponds to the antenna unit (10) operation in a forward-looking direction (Fig. 5).
Claim 32 corresponds to detailed circuit features previously already discussed in claim 26.
Claim 33 corresponds to detailed circuit features previously already discussed in claim 17.
Allowable Subject Matter
Claims 28, 30 and 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
       Related Prior Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chethik et al. (US 9,000,982) teaches an antenna array system includes a plurality of antenna elements and phase-shift switching circuitry.
Wright (US 6,774,848) teaches phased array antennae are well known in the field of radio and microwave communication. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811.  The examiner can normally be reached on M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 




/VIBOL TAN/Primary Examiner, Art Unit 2844